Case 1:20-cv-22899-BB Document 32 Entered on FLSD Docket 08/21/2020 Page 1 of 13



                       UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 1:20-cv-22899-BB

  UTOPIA KIDS, INC. d/b/a DENNY’S
  CHILDREN’S WEAR

        Plaintiff,

        vs.

  CERTAIN UNDERWRITERS AT
  LLOYD’S, LONDON
       and
  NATIONAL FIRE & MARINE
  INSURANCE COMPANY
       and
  CRUM & FORSTER SPECIALTY
  INSURANCE COMPANY

       Defendants.
  ___________________________________/

              DEFENDANTS’ MOTION TO DISMISS THE PLAINTIFF’S AMENDED
                                COMPLAINT

        Defendants, Certain Underwriters At Lloyd’s, London, National Fire & Marine

  Insurance Company And Crum & Forster Specialty Insurance Company (hereinafter

  “Defendants”) file this their Motion to Dismiss the Amended Complaint filed by Plaintiff,

  Utopia Kids, Inc. d/b/a Denny’s Children’s Wear and assert the following in support of

  that motion:

     I. THE PLAINTIFF HAS FAILED TO PLEAD THE FACTS NECESSARY TO
        ESTABLISH DIVERSITY JURISDICTION

        1.       The Plaintiff asserts that this court has subject matter jurisdiction over its

  action pursuant to 28 U.S.C. § 1332, because there is complete diversity of citizenship

  between Plaintiff and the Defendants.
Case 1:20-cv-22899-BB Document 32 Entered on FLSD Docket 08/21/2020 Page 2 of 13



         2.     Plaintiff asserts that “[A]t all relevant times, Plaintiff is a corporation

  authorized to do business and doing business in the State of Florida, Counties of Palm

  Beach and Broward.        Plaintiff is a corporate citizen of the State of Florida with a

  principal place of business located at 19595B State Road 7, Boca Raton, Florida 33498.

  Denny’s owns, controls and operates its business in Florida at the following location: a.

  19595 FL-7 RT 441, Boca Raton, Florida 33498

         3.     Plaintiff has asserted that “Defendant Certain Underwriters at Lloyd’s,

  London (“Lloyd’s”) is composed of separate syndicates, in turn comprised of entities

  known as “Names,” which underwrite insurance in a market known as Lloyd’s of

  London.     Each “Name” and syndicate is organized under the laws of the United

  Kingdom and is located in and has its principal place of business in England. At all

  relevant times, Lloyd’s subscribed to Policy Number 09-7590145598-S-00 issued to the

  Plaintiff for the period of September 16, 2019 to September 16, 2020. (See Policy

  attached as Doc 1 Exhibit “A”). Defendant is transacting in the business of insurance in

  the State of Florida and within the Counties of Palm Beach and Broward and the basis

  of this suit arises out of such conduct.” Plaintiff’s assertions are factually incorrect.

         4.     Defendant Certain Underwriters at Lloyd’s, London (“Lloyd’s”) is

  composed of separate syndicates, which in turn are comprised of members who can be

  companies, partnerships or individuals. The two syndicates have large numbers of

  members that subscribe to the policy at issue. In the case of one syndicate at issue in

  this case, a number of the members are actually Members’ Agent Pooling

  Arrangements (MAPAs). The MAPAs potentially have hundreds of underlying members
Case 1:20-cv-22899-BB Document 32 Entered on FLSD Docket 08/21/2020 Page 3 of 13



  including very small participations (less than 0.1%). All, or nearly all of, the members of

  the MAPAs participate via UK domiciled limited liability vehicles.

         5.     The Ultimate owners of the MAPA limited liability vehicles may be

  companies, partnerships or individuals.       These members may reside in the USA,

  including Florida. Plaintiff has failed to identify the members at issue or pled that the

  amount at issue against each member meets or exceeds the jurisdictional amount.


         6.     Plaintiff has asserted that the matter in controversy exceeds in the

  aggregate the sum of $75,000, exclusive of interest and costs. However, the claims of

  a single plaintiff against multiple defendants can be aggregated for jurisdictional

  purposes only if the defendants are jointly liable to the plaintiff on each claim. See, e.g.,

  Tolbert v. Cook, CA 8:13-03312-GRA, 2014 WL 1652434, at *2 (D.S.C. Apr. 23, 2014).

  “This rule is applicable to suits against two or more insurance companies, each of which

  has separately insured against a stated risk for a sum less than the jurisdictional

  amount.” Id. (citing Jewell v. Grain Dealers Mut. Ins. Co., 290 F.2d 11, 13 (5th

  Cir.1961)).

         7.     Where the liability alleged is separate, rather than joint, aggregation is not

  permitted even if the claims arise out of the same transaction. Id. (citing Ex Parte

  Phoenix Ins. Co., 117 U.S. 367, 369, 6 S.Ct. 772, 29 L.Ed. 923 (1886) and Jewell, 290

  F.2d at 13 (holding that “no joint liability of the defendant insurance companies” existed

  to “permit[ ] the claims against them to be joined for determining jurisdiction”)); see also

  Liberty Mut. Fire Ins. Co. v. Hayes, 122 F.3d 1061, at *2 (4th Cir. Sept. 15, 1997) (“[i]f a

  single plaintiff joins several parties as defendants, the plaintiff may not aggregate the

  various claims unless the defendants’ liability is common, undivided, or joint”).
Case 1:20-cv-22899-BB Document 32 Entered on FLSD Docket 08/21/2020 Page 4 of 13




  Moreover, “[a]ggregation is keyed to the type of recovery, not the factual relatedness of

  the claims.” Hayes, 122 F.3d 1061, at *2 (finding that the plaintiff could not aggregate

  claims against multiple insurers where he had not stated a joint and several claim

  against them); see also James W. Moore et al., Moore's Federal Practice ¶ 0.97[2] (2d

  ed. 1995) (“Basically, aggregation is allowed when the defendants' liability to the plaintiff

  is common, undivided, or joint. It is not allowed when the defendants' liability is several,

  or if the claims against them are separate and distinct from one another.”).

          8.     The Plaintiff attaches the Policy as Exhibit “A” to their complaint (see Doc

  1).

          9.     The Subscription Policy Notice (Policy form ICAT 51 SUBNOT (12 14)) in

  Plaintiff’s Exhibit “A” to Doc 1 provides that:

          The Insurer Participation Schedule (Form ICAT® 50 SCH) attached to and
          part of this policy identifies the Insurer(s) providing coverage under this
          policy. No Insurer(s) other than those listed on the Insurer Participation
          Schedule are providing coverage under this policy.

          Where the Insurer Participation Schedule attached to and part of this
          policy indicates an Insurer under this policy as “Lloyd’s” followed by a
          number, this designation means that the Insurer is a certain Syndicate at
          Lloyd’s, London. Each Syndicate should be identified as “Underwriters at
          Lloyd’s, London, [Syndicate Name/Number]. (Exhibit “A” to Doc 1)

          10.    The Insurer Participation Schedule (Form ICAT® 50 SCH (02 14)) in

  Plaintiff’s Exhibit “A” identifies the insurers who subscribed to the policy and who

  provide coverage under the Policy. The form provides:

                        INSURER PARTICIPATION SCHEDULE
                   PRO RATA SHARES APPLICABLE TO THIS POLICY

        Coverage under this Policy is provided by the subscribing insurers listed below:

        PERIL      INSURER(S)                   CONTRACT                PERCENT
Case 1:20-cv-22899-BB Document 32 Entered on FLSD Docket 08/21/2020 Page 5 of 13



                                                NUMBER              PARTICIPATION
              AP         Lloyd's 4242     B607400002V17NW               35 %
              EB         Lloyd's 4242     B607400002V17NW               100 %
              AP         National Fire & 42-IPA-167741-01               25 %
                         Marine Insurance
                         Company
              AP         Lloyd's 1458     B1776XB201112L                  20 %
              AP         Crum and Forster ICT 614041                      20 %
                         Specialty
                         Insurance
                         Company

  Definitions

  Perils
  AP: All perils covered under the policy not otherwise specifically defined in this Insurer
  Participation Schedule.
  EB: Equipment Breakdown as per ICAT SCOL 150.

  (See Policy attached as Doc 1 Exhibit “A”)

         11.        Two Lloyd’s syndicates are named as Defendants. As noted above, the

  jurisdictional amount must be met as to each constituent Name or member.                 As

  explained by the Eleventh Circuit, the Society of Lloyd's, London, is not an insurance

  company, but a British organization that provides infrastructure for the international

  insurance market. Underwriters at Lloyd's, London v. Osting-Schwinn, 613 F.3d 1079,

  1083 (11th Cir. 2010). Lloyd’s itself does not insure any risk. Id. Rather, it is individual

  underwriters, referenced as “Names,” who assume the risk. Id. Names can be either

  people or corporations, who sign up for certain percentages of risks across different

  policies.        Id.     Names underwrite insurance through syndicates, which are

  unincorporated administrative entities that bear no risk on the policies they underwrite.

  Id.   Syndicates “operate as an aggregation of individual members with individual

  contracts and obligations running to the insured.” Id. at 1089. The constituent Names
Case 1:20-cv-22899-BB Document 32 Entered on FLSD Docket 08/21/2020 Page 6 of 13




  of a syndicate are severally liable to the policy holder for their respective share of the

  risk. Id. at 1083, 1089.

         12.    Thus, because one Name is not liable for the risks that the other Names

  assume, each individual Name must meet the amount in controversy for purposes of the

  jurisdictional amount. See, e.g., Lloyd's v. Gailes, 4:16-CV-77-DMB-JMV, 2016 WL

  3033741, at *4 (N.D. Miss. May 26, 2016) (finding that the plaintiff could not aggregate

  its claims against individual Names, and that “it must plead that the $75,000

  jurisdictional amount is met for each Name”) (emphasis in original); Rips, LLC v.

  Underwriters at Lloyd’s London, No. CIV.A. 14-1969, 2015 WL 2452339, at *2 (E.D. La.

  May 21, 2015) (the jurisdictional minimum must be met as to each individual Name); G

  & M Holding, Inc. v. Certain Underwriters at Lloyd's of London, Civ. A. No. 07–4883,

  2008 WL 215842, *2 (E.D.La. Jan. 23, 2008) (granting dismissal because plaintiff failed

  to assert facts to establish that the jurisdictional amount was met as to each Name sued

  under the policy and because at least one Name was non-diverse); E.R. Squibb &

  Sons, Inc. v. Accident & Cas. Ins. Co., 160 F.3d 925, 933 (2nd Cir. 1998) (holding that

  because the Names were severally liable under the insurance policy in question, their

  liability could not be aggregated to meet the jurisdictional minimum).

         13.    Here, the Amended Complaint does not allege that the amount in

  controversy is met as to each constituent Name or Member of each Lloyd’s syndicate

  named as Defendant. See supra Lloyd's, 2016 WL 3033741, Rips, LLC, 2015 WL

  2452339, G & M Holding, Inc., 2008 WL 215842.              Thus, facially, the Amended

  Complaint fails to properly identify each member of the Lloyds syndicates, plead the

  citizenship of each member of the Lloyds syndicates or plead that the jurisdictional
Case 1:20-cv-22899-BB Document 32 Entered on FLSD Docket 08/21/2020 Page 7 of 13




  amount is met as to each member. The Amended Complaint thus fails to assert the

  facts necessary to establish jurisdiction and should therefore be dismissed.
      II. PLAINTIFF’S ACTION FOR DECLARATORY REPLIEF FAILS TO STATE A
           CAUSE OF ACTION UNDER 28 U.S.C. § 2201(a)

         14.    The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a

  case of actual controversy within its jurisdiction . . . any court of the United States, upon

  the filing of an appropriate pleading, may declare the rights and other legal relations of

  any interested party seeking such declaration, whether or not further relief is or could be

  sought.” 28 U.S.C. § 2201(a).

         15.    In Count I of the Amended Complaint, Plaintiff purports to seek declaratory

  relief – a ruling by the Court that the insurance policy provides coverage for the alleged

  losses. However, the Amended Complaint also asserts a breach of contract count for

  each type of alleged loss. The respective breach of contract and declaratory relief

  counts are premised on the same factual disputes and seek a determination of

  coverage available for Plaintiff’s claimed losses. In such a circumstance, “Plaintiff will

  be able to secure full, adequate and complete relief through the breach of contract

  claim,” and its claims for declaratory judgment should be dismissed. Fernando Grinberg

  Trust Success Int. Properties, LLC v. Scottsdale Ins. Co., No. 10-20448-Civ, 2010 WL

  2510662, at *1 (S.D. Fla. June 21, 2010). As explained in Fernando Grinberg Trust

  Success Int. Properties:

         A court may declare the rights and other legal relations of any interested
         party in the case of an actual controversy within its jurisdiction. 28 U.S.C.
         § 2201. Florida Statute Section 86.021 provides for the declaration of
         rights or status where a party to an agreement is in doubt as to his or her
         rights. City of Hollywood v. Fla. Power & Light, Co., 624 So.2d 285 (Fla.
         Dist. Ct. App. 1993). The only relevant inquiry in a motion to dismiss a
         declaratory judgment action is whether or not the plaintiff is entitled to a
Case 1:20-cv-22899-BB Document 32 Entered on FLSD Docket 08/21/2020 Page 8 of 13



         declaration of rights. Toban v. Am. Sec. Ins. Co., No. 06-61912-Civ, 2007
         WL 1796250, at *2 (S.D. Fla. June 20, 2007); see also Gov’t Emp. Ins. v.
         Anta, 379 So.2d 1038, 1039 (Fla. Dist. Ct. App. 1980). “[A] trial court
         should not entertain an action for declaratory judgment on issues which
         are properly raised in other counts of pleadings and already before the
         court, through which the plaintiff will be able to secure full, adequate and
         complete relief.” McIntosh v. Harbour Club Villas, 468 So.2d 1075, 1080-
         81 (Fla. Dist. Ct. App. 1985) (Nesbitt, J. specially concurring); see also
         Taylor v. Cooper, 60 So.2d 534, 535-36 (Fla. 1952). Id.

         16.    “The Declaratory Judgment Act permits actual controversies to be settled

  before they ripen into violations of law or a breach of contractual duty.’” Eisenberg v.

  Standard Ins. Co., No. 09-80199-CIV, 2009 WL 3667086, at *2 (S.D. Fla. Oct. 26, 2009)

  (quoting 10B C. Wright & A. Miller, Federal Practice & Procedure, Civil 3d § 2751

  (2004)). Asking the Court to declare whether the Defendant properly performed under

  the policy, however, is not a proper use of the declaratory judgment act. Where, as

  here, a plaintiff believes that the insurance policy does, in fact, provide coverage, the

  plaintiff is actually seeking a judicial declaration that the defendant has breached the

  policy. As explained in Eisenberg:

         A petition seeking declaratory judgment that alleges breach of duties and
         obligations under the terms of a contract and asks the court to declare
         those terms breached is nothing more than a petition claiming breach of
         contract. It thus provides an adequate remedy at law, and a decision on
         the merits of the breach of contract claim would render the [plaintiff’s]
         request for declaratory judgment moot or redundant.

         Id. at *2-3 (quoting Amerisure Mut. Ins. Co. v. Maschmeyer Landscapers,
         Inc., 2007 WL 2811080 (E.D. Mo. 2007)).

         17.    Put simply, there is no need for such a judicial declaration because

  Plaintiff has not identified confusion, ambiguity or the need for judicial interpretation of

  the policy itself. The proper cause of action for such a dispute lies in contract. The

  Count for Declaratory Relief is unnecessary and duplicative of the Breach of Contract
Case 1:20-cv-22899-BB Document 32 Entered on FLSD Docket 08/21/2020 Page 9 of 13



  Counts. It has been held that “[a] court must dismiss a claim for declaratory judgment if

  it is duplicative of a claim for breach of contract and, in effect, seeks adjudication on the

  merits of the breach of contract claim.” Miami Yacht Charters, LLC v. National Union

  Fire Ins. Co. of Pittsburgh, PA, No. 11-21163-CIV, 2012 WL 1416428, at *2 (S.D. Fla.

  Apr. 24, 2012) (citations omitted).

            18.     Plaintiff did not assert that the language of the contract is uncertain or

  ambiguous. Instead, Plaintiff asserts that they had no choice but to comply with the

  Civil Authority Orders entered to stem the spread of the Corona virus. Plaintiff asks the

  Court to find that, in light of their compliance, it would simply be against public policy to

  find that Plaintiff resulting business losses, business interruption and extended

  expenses would not be covered by the contract.

            19.     Plaintiff does not allege any ambiguity in the policy itself. Instead, they are

  seeking a determination of coverage, which is duplicative of its Breach of Contract

  Counts that are premised on the allegations that Defendant breached the policy by not

  extending coverage for the Plaintiff’s claims.         Consequently, even if all of Plaintiff’s

  allegations are taken as true, the allegations of contractual non-payment do not trigger

  the need for declaratory relief. See Barrett v. Pickard, 85 So. 2d 630, 631-632 (Fla.

  1956) (holding that provisions of the instrument clear and free of ambiguities leaving

  only an issue of damages are not properly ascertainable under Declaratory Relief

  Statute); Reddick v. Christie, 226 So. 2d 434, 436-437 (Fla. 4th DCA 1969).

     III.         PLAINTIFF’S AMENDED COMPLAINT FOR BREACH OF CONTRACT
                  AND FOR DECLARATORY REPLIEF FAILS TO JOIN AN INDISPENSIBLE
                  PARTY
Case 1:20-cv-22899-BB Document 32 Entered on FLSD Docket 08/21/2020 Page 10 of 13



          The policy at issue lists two named insureds, the Plaintiff and A&D World, LLC.

  The Amended Complaint deletes Plaintiff’s co-insured, A&D World, LLC as a Plaintiff

  which had been named as a Plaintiff in the original Complaint. In doing so Plaintiff

  purports to pursue the full amount of the policy without regard to the joint and indivisible

  interest of its co-insured, A&D World, LLC in the insurance proceeds. The Defendants

  respectfully assert that the omission of Plaintiff’s co-insured, A&D World, LLC, leaves

  them subject to a substantial risk of incurring double or otherwise inconsistent

  obligations. As a consequence, the Federal Rules dictate that the Court order that A&D

  World, LLC be made a party. Federal Rule of Civil Procedure 19(a) states in relevant

  part:

          (a) Persons to be Joined if Feasible.

              (1) Required Party. A person who is subject to service of process and whose
                  joinder will not deprive the court of jurisdiction over the subject matter of
                  the action shall be joined as a party in the action if

                  (A) in that person’s absence, the court cannot afford complete relief
                      amongst existing parties, or

                  (B) that person claims an interest relating to the subject of the action and
                      is so situated that the disposition of the action in in the person’s
                      absence may

                      (i)  as a practical matter impair or impede the person’s ability to
                           protect the interest or
                      (ii) leave an existing party subject to a substantial risk of incurring
                           double, multiple, or otherwise inconsistent obligations by reason
                           of his claimed interest.

              (2) Joinder by Court Order. If a person has not been joined as required, the
                  court must order that the person be made a party. A person who refuses
                  to join as a plaintiff may be made either a defendant or, in a proper case,
                  an involuntary plaintiff.
Case 1:20-cv-22899-BB Document 32 Entered on FLSD Docket 08/21/2020 Page 11 of 13



        The Amended Complaint deletes Plaintiff’s co-insured, A&D World, LLC as a

  Plaintiff. In doing so, Plaintiff subjects Defendants to a substantial risk of incurring

  double or otherwise inconsistent obligations.    As a consequence, the Defendants

  respectfully request that the Court order that A&D World, LLC be made a party.

        WHEREFORE, the Defendants, CERTAIN UNDERWRITERS AT LLOYD’S,

  LONDON, NATIONAL FIRE & MARINE INSURANCE COMPANY and CRUM &

  FORSTER SPECIALTY INSURANCE COMPANY, respectfully prays for judgment in its

  favor, costs of this action and such other relief as the Court deems appropriate under

  the circumstances.

                                   BUTLER WEIHMULLER KATZ CRAIG LLP

                                   s/ John V. Garaffa
                                   WILLIAM R. LEWIS, ESQ.
                                   Florida Bar No.: 0879827
                                   wlewis@butler.legal
                                   JOHN V. GARAFFA, ESQ.
                                   Florida Bar No.: 86022
                                   jgaraffa@butler.legal
                                   Secondary: bbroderick@butler.legal
                                                afreeman@butler.legel
                                   400 North Ashley Drive, Suite 2300
                                   Tampa, Florida 33602
                                   Telephone: (813) 281-1900
                                   Facsimile: (813) 281-0900
                                   Attorneys for Defendant, Certain Underwriters at
                                   Lloyd’s London, National Fire & Marine Insurance
                                   Company and Crum & Forster Specialty Insurance
                                   Company
Case 1:20-cv-22899-BB Document 32 Entered on FLSD Docket 08/21/2020 Page 12 of 13



                                CERTIFICATE OF SERVICE

         I hereby certify that on August 21, 2020, I electronically filed the foregoing with

  the Clerk of the Court by using the CM/ECF system which will send a notice of

  electronic filing to:

         Aaron S. Podhurst
         Steven C. Marks
         Podhurst Orseck
         1 SE 3rd Avenue, Suite 2300
         Miami, FL 33131
         apodhurst@podhurst.com
         smarks@podhurst.com
         Attorneys for Plaintiffs

         Daniel P. Buttafuoco
         Pro Hac Vice Forthcoming
         Daniel P. Buttafuoco & Associates, PLLC
         144 Woodbury Rd
         Woodbury, New York 11797
         DButtafuoco@ButtafuocoLaw.com
         Attorneys for Plaintiffs

         Richard M. Golomb, Esq.
         Kenneth J. Grunfeld, Esq.
         Pro Hac Vice Forthcoming
         GOLOMB & HONIK, P.C.
         1835 Market Street, Suite 2900
         Philadelphia, PA 19103
         rgolomb@golombhonik.com
         kgrunfeld@golombhonik.com
         Attorneys for Plaintiffs

         Arnold Levin, Esq.
         Frederick Longer, Esq.
         Daniel Levin, Esq.
         Pro Hac Vice Forthcoming
         LEVIN SEDRAN & BERMAN, L.L.P.
         510 Walnut Street, Suite 500
         Philadelphia, PA 19106-3697
         alevin@lfsblaw.com
         flonger@lfsblaw.com
         dlevin@lfsblaw.com
         Attorneys for Plaintiffs
Case 1:20-cv-22899-BB Document 32 Entered on FLSD Docket 08/21/2020 Page 13 of 13



        W. Daniel “Dee” Miles, III
        Rachel N. Boyd
        Paul W. Evans
        Pro Hac Vice Forthcoming
        BEASLEY, ALLEN, CROW, METHVIN,
        PORTIS & MILES, P.C.
        P.O. Box 4160
        Montgomery, AL 36103
        dee.miles@beasleyallen.com
        rachel.boyd@beasleyallen.com
        paul.evans@beasleyallen.com
        Attorneys for Plaintiffs

                                     s/John V. Garaffa______________
                                     JOHN V. GARAFFA
